IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-15-00103-CR

                         IN RE PATRICK KIRK PITZER


                                 Original Proceeding



                           MEMORANDUM OPINION


       Relator, Patrick Kirk Pitzer, filed this pro se petition for writ of mandamus on

March 26, 2015, complaining about the Brazos County District Clerk’s failure to

“transmit” relator’s “MOTION TO OBTAIN DOCUMENTS AND TRIAL RECORDS IN

FORMA PAUPERIS” to the trial court for consideration. Relator has been appointed

both trial and appellate counsel to represent him in connection with the pending

criminal charges.    In fact, relator’s appellate counsel has filed an appellate brief

challenging relator’s conviction for arson.

       We conclude that any original proceeding on the issue raised should be

presented by relator’s counsel. Relator is not entitled to hybrid representation. See
Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995) (en banc); see also In re Fisk,

No. 04-15-00139-CR, 2015 Tex. App. LEXIS 2778, at *1 (Tex. App.—San Antonio Mar. 25,

2015, orig. proceeding) (mem. op., per curiam, not designated for publication); In re

Porter, No. 14-15-00014-CR, 2015 Tex. App. LEXIS 333, at *1 (Tex. App.—Houston [14th

Dist.] Jan. 15, 2015, orig. proceeding) (mem. op., per curiam, not designated for

publication). The absence of a right to hybrid representation means relator’s pro se

mandamus petition will be treated as presenting nothing for this Court’s review. See

Patrick, 906 S.W.2d at 498; Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.—Houston [1st

Dist.] 1994, orig. proceeding); see also In re Fisk, 2015 Tex. App. LEXIS 2778, at **1-2; In re

Porter, 2015 Tex. App. LEXIS 333, at *1. Accordingly, relator’s petition for writ of

mandamus is denied. See TEX. R. APP. P. 52.8(a).




                                                   AL SCOGGINS
                                                   Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
(Chief Justice Gray concurring with a note)*
Petition denied
Opinion delivered and filed April 16, 2015
[OT06]

*(Chief Justice Gray concurs that the petition for writ of mandamus should be denied.
A separate opinion or order will not issue.)




In re Pitzer                                                                             Page 2
In re Pitzer   Page 3